DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the Request for Continued Examination filed on  12 April 2021 and the Information Disclosure Statement filed on 5 July 2021.
	This office action is made Non Final.
	Claims 1- 3, 5, 6, 8, 12, 14, 15, 17 - 24, 26, 28, 30, 32, 33, 35-37, 40, 41 and 43-45 have been amended.
Claims 46-47 have been added.
The double patenting rejection has been withdrawn as necessitated by the filing of the approved Terminal Disclaimer on 11 March 2021
Claims 1-47 are pending. Claims 1 and 20 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed 7/5/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. . The provided reference, Reference 2, listed under NPL, is not in English and/or it does not include a concise explanation of the relevance in English or a written English-language translation of the office action is provided. It has been placed in the application file, but the information referred to therein has not been considered.

Terminal Disclaimer
The terminal disclaimer filed on 3/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10176154 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The limitations of Claim 1-3, 6-13, 14-20 no longer invoke 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) in response to Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-13, 21-31, and 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “an orderer to determine an order for the elements within each of said super- nodes …”. However, claim 1 or 2 does not introduce the element(s) "the elements" prior to this limitation. Therefore, Claim 2 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “a node creator to create said hierarchy of super-nodes according to said elements and said virtual elements.”. However, claim 1 2, or 6 does not introduce the element(s) " elements " or “virtual elements” prior to this limitation. Therefore, Claim 6 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim
Claim 7 recites the limitations “an basic orderer to determine a sequence of said elements of said super-nodes according to a predefined order criteria; a partial order set locator to analyze at least one of the semantics, content, attributes, editing history and geometry of said elements of said super-nodes…”. However, claim 1, 2, and 7 do not introduce the element(s) "elements of super-
Claim 9 recites the limitations “a primary direction orderer to sequence said elements of said super-nodes according to at least one of rows and columns; a primary direction with split and merge orderer to sequence said elements of said super-nodes according to at least one of rows and columns and to track any row/column splitting and merging; and a horizontal/vertical slicer to alternate horizontal and vertical slicing of said elements of said super-nodes to create an internal tree of divisions and define a sequence of display for said elements”. However, claim 1, 2, and 9 do not introduce the element(s) "elements" prior to these limitations. Therefore, Claim 9 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitations in the claim.
Claim 10 recites the limitations “a hint interpreter to interpret hints attached to said elements of said super- nodes; a line break creator to create line breaks according to said hints created by said node creator and said orderer; a width reducer to reduce the width of said elements wherein said width reducer comprises at least one of a re-scaler, a font changer and a text re- flower and wherein said width reducer preserves visual design; a size adjuster to apply at least one of width and height adjustment to said elements of said super-nodes; and a resizer to resize decoration images.”. However, claim 10 preceding claims do introduce the element(s) "elements" prior to these limitations. Therefore, 
Claim 11 recites the limitations a cluster partial order set locator to detect a cluster partial order set wherein said elements of said super-nodes are closer in proximity compared to the regular spacing between said elements in said super-nodes, a semantic partial order locator set to detect a semantic relationship partial order set when there are specific combinations of said elements of said super- nodes of given types which are close together; a pattern partial order set locator to detect a partial order set when there are set patterns between said elements of said super-nodes; and an editing session information based partial order set locator to detect a partial order set of said elements of said super-nodes according to information collected from previous editing sessions.”. However, claim 11 preceding claims do not introduce the element(s) "elements" prior to these limitations. Therefore, Claim 11 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitations in the claim.
Claim 13 recites the limitation “a wherein said horizontal/vertical slicer comprises an element divider to determine the slicing direction of said elements of said super-nodes”. However, Claim 13 preceding claims do not introduce the element(s) "elements “. Therefore, Claim 13 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites the limitation “locating a group of said elements; create said hierarchy of super-nodes according to said elements and said virtual elements.”. However, claim 24 preceding claims not introduce the element(s) " elements " or “virtual elements” prior to this limitation. Therefore, Claim 24 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim
Claim 25 recites the limitations “determining a sequence of said elements of said super-nodes according to a predefined order criteria; and analyzing at least one of the semantics, content, attributes, editing history and geometry of said elements of said super-nodes; determining a certainty score for the correctness of said determining a sequence of said elements of said super-nodes according to a predefined order criteria and said analyzing at least one of the semantics, content, attributes, editing history and geometry of said elements of said super-nodes; and integrating the sequence determined by said determining a certainty score for the correctness of said determining a sequence of said elements of said super- nodes according to a predefined order criteria and said analyzing the at least one of semantics, content, attributes, editing history and geometry of said elements of said super-nodes and creating a merged modified 
Claim 27 recites the limitations “wherein said determining a sequence of said elements of said super-nodes according to a predefined order criteria comprises at least one of: sequencing said elements of said super-nodes according to at least one of rows and columns; sequencing said elements of said super-nodes according to at least one of rows and columns and tracking any row/column splitting and merging; and alternating horizontal and vertical slicing of said elements of said super-nodes and creating an internal tree of divisions and defining a sequence of display for said elements”. However, claim 27 preceding claims do not introduce the element(s) "elements" prior to these limitations. Therefore, Claim 27 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitations in the claim.
Claim 28 recites the limitations “interpreting hints attached to said elements of said super-nodes; applying at least one of width and height adjustment to said elements of said super-nodes; and resizing decoration images”. However, claim 28 preceding claims do introduce the element(s) "elements" prior to these limitations. Therefore, Claim 28 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitations in the claim.

Claim 31 recites the limitation “detecting a partial order set when there are set patterns between said elements of said super-nodes and wherein said alternating horizontal and vertical slicing of said elements of said super- nodes and creating an internal tree of divisions and defining a sequence of display for said elements comprises determining the slicing direction of said elements of said super-nodes according to at least one of number of dividers, size of gaps found in the given projection direction, said detecting a partial order set when there are set patterns between said elements of said super-nodes and quality of 
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-11, 16, 18-23, 25, 28, 34, 36-37, 40, 41,43  remain and 46-47 rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky, (US 6300947, pat. 109/2001) in further view of Hashmi. (PGPub 20130326333, filed 6/3/2013)(All listed in the IDS filed 4/1/19)

hardware processor (FIG 2)
conversion unit running on said hardware processor, for converting a website having pages with components laid out in a source layout on a source display area to a target layout on a target display area (Col 7 lines 10-47; Col 14 lines 58-67; Col 11 lines 1-24, Col 13 lines 66-Col 16 line 36 : Kanevsky discloses a  websites. Websites comprises webpages. Webpages are pages. (Col 5, lines 1-4; Col 7, lines 25-26). Kanevsky discloses converting a webpage from one layout with one window size to another layout having another window size. FIG 6 and 7 shows a source layout that is converted into a target layout. FIG 7/Col 10, 35-51 shows the display of a source layout on a source display area and the display of the target layout on a display area after the website has been converted.)
a receiver to receive a website page from said website building system, said page having a source layout of an agreement of components a source display area, (Fig. 1, 3, Col 7 lines 56-64; Col. 8 lines 16-23: Discloses a web page adaptor server to receive a website page from a system that builds websites that gets the web page’s source layout and the object model representation of elements. The source layout and the object model representation is the content of the web page like the URL/CGI information. FIG 8, 10, 12; Col 10, lines 56-59: Discloses elements of a web page being visual 
a processor to determine an order and set of semantic and geometrical relationships among said components of said source layout and to create said target layout according to said order and set of semantic and geometrical relationships, wherein said source display area has different attributes than said target display area; Col 7 lines 10-47; Col 14 lines 58-67; Col 11 lines 1-24, Col 13 lines 66-Col 16 line 36 :The web page adaptor server will create a set of relationships among the components(web page objects) and figure out the order to put the components in. The web page adaptor server will create a target layout(adapted set of web pages) that will fit in the target display area(client device screen). The target layout will have different attributes from the source layout. The target layout is built based on/according to semantic analysis, information about the set of relationships and the order the components should be in. The set of relationships is created by a semantic interpreter module. The semantic interpreter module is part of the operator module which is part of the web page adaptor server. Kanevsky describes where a desktop website is being converted to fit on a mobile device – in doing so, it will match nodes based on semantics. The semantic interpreter detects semantic relationship sets where the nodes(web objects) are closely related to each other. These web objects can be links and icons. Kanevsky mentions building out a graph of semantic relationships, when doing so the nodes that go together will be coupled/paired (Col 14 lines 58-67). Objects that are the same or similar close 
receive layout modifications; wherein a layout modification comprises a change to said arrangement of components or at least a change to a property of a component (Col 7, lines 31-34: Components are added or deleted. Doing so would change the arrangement of components. FIG 10 shows a layout modification that results an icon being removed and being placed on a new page.)
 	However, the cited art fails to specifically disclose handle layout modifications to both said source layout and to said target layout to create an updated target layout for said target display area; a reconverter to receive layout modifications to said source layout and said target layouts wherein a layout modification comprises a change to said arrangement of components or at least a change to a property of a component in at least one of: said source layout and said target layout and to create updated target layout while maintaining at least one of: said order and said set of semantic and geometrical relationships. However, Hashmi teaches a content management system for mobile website that will take the changes (layout modifications) in the source layout(external desktop website) and in the target layout(MW - mobile website) and apply them together to present a new updated target website(mobile website). This is done in the Content Synchronization Processor. In the MCMS(Mobile Content Mgmt System) tool, the user can use the Editor module to edit the mobile website. In the MCMS tool, the user can use the AutoSync feature to mark the parts of the external website that need to be tracked for updates. The parts can be whole pages or components within a page. The user can then use a different editor to edit the different parts of the desktop website that were marked by the AutoSync feature. When a request is made to display the mobile website it will reflect the changes made to both the desktop website and mobile system  (Fig. 1-6; 0007, 0039-41; 0053-0054, 0057; 
It would have been obvious to one in ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Hashmi since Hashmi would have provided the benefit of creating and maintaining optimized and stylized regular desktop websites into mobile compatible versions for mobile devices for 

As per dependent claim 2, Kanevsky discloses 
a preprocessor to analyze object properties of said components and to modify their suitability for presentation on said target display area; (Col 7 lines 57- Col 9, line 43; FIG 2, 3, 8, 9: discloses a processor that analyzes the elements (web page data) based in its properties and modify them so they will be suitable for display on the target display(client machine).  The preprocessor is done by various components within the web page adaptor server. The URL/CGI instruction interpreter module with the matching module and the search module will determine if the web page can fit the client machine’s display with no modification or with a pre-existing URL/CGI model. If this not possible then the closest pre-existing URL/CGI model is selected and the automatic web page adaption module will analyze the web page data or web page objects and modify them so they fit and are appropriate on the client machine)
a super-node creator to locate groups of said components which should remain together and to create a hierarchy of super-nodes having sub elements, to represent the components of said located groups according to the location of said components and the content relationships of said elements; (Col 10 lines 52-67; Col 11 lines 1-24; Col 14 lines 4-14; Col 14 line 58-Col 16 line 10; Fig. 8(802, 804); Fig. 9(905)). building out a graph of 
an orderer to determine an order for the elements within each of said super- nodes ((Col 7 lines 57-Col 9 line  41; Col 11 lines 1-24; Col 13 lines 66 - Col 16 line 36: building out a graph of semantic relationships and when doing so a node structure aka super-node will be needed to store the elements(web objects). The orderer is made of various components in the automatic web page adaption module. The prioritizer, the operator module, and the combining module will figure out together how to put in order the web objects so they can fit onto the target screen. Using the information from the URL/CGI model, the semantic interpreter (located within the operator module), and the information from the prioritizer, these three modules figure out how to place these web objects in the appropriate order)
a placer to place said elements within said target layout according to at least one of said determined orders reserved spaces and said groups; (Col 13 66-67; Col 14, line 1-Col 16 line 36; Col 7 lines 42-44; Fig. 1(107);Fig. 8(802, 
a post processor to adjust said placed elements before display (Col 13 66-67; Col 14, line 1-Col 16 line 36; Col 7 lines 42-44; Fig. 1(107);Fig. 8(802, 804, 805); Fig. 9)

As per dependent claim 3, Kanevsky discloses the elements are at least one of atomic components, single-page container components and multi-page container components. (Col 10 lines 52-67; Col 11 lines 1-4; Col 12 lines 53-56; Fig. 8).
As per dependent claim 4, Kanevsky discloses wherein said converter is implementable on a least one of a client, a server and a third party server.(Fig. 1).
As per dependent claim 5, Kanevsky discloses comprises at least one of: a template handler to modify instances of said components in templates, a  component filterer to filter said components not suitable for said target layout; a component adapter to adapt said components to said target layout; a component adjuster to adjust said components to said target layout; and a component analyzer to analyze the attributes of said components to determine their usage suitability. (Col 15, lines 62 – Col 16, line 10: 
As per dependent claim 7, Kanevsky discloses wherein said orderer comprises at least one of: a basic orderer to determine a sequence of said elements of said super-nodes according to a predefined order criteria; a partial order set locator to analyze at least one of the semantics, content, attributes, editing history and geometry of said elements of said super-nodes; a scorer to determine a certainty score for the correctness of said basic orderer and said partial order set locators and an order integrator to integrate the sequence determined by said basic orderer with detected partial order sets located by said partial order set locator to create a merged modified order. (Col 11 lines 1-24; Col 13 66-67; Col 14 lines 1-67; Col 15 lines 1-67; Col 16 lines 1-36; Fig. 8(802, 804, 805); Fig. 9: Discloses a partial orderer set locator. The partial orderer set locator is made of various components in the automatic web page adaption module. Those components are the prioritizer and the operator module. The prioritizer, and the operator module will together analyze or understand the elements(web objects) The elements are analyzed by using the instructions from the URL/CGI model or the semantic interpreter module, the elements’ attributes(ex. font and font size, cookie info on links), and the elements’ geometry(size of text, icon shape and size)
As per dependent claim 10, Kanevsky discloses wherein said placer comprises at least one of: a hint interpreter to interpret hints attached to said elements of said super- nodes; a line break creator to create line breaks according to said hints created by said node creator and said orderer; a width reducer to reduce the width of said elements wherein said width reducer comprises at least one of a re-scaler, a font 
As per dependent claim 11, Kanevsky discloses a partial orderer set locator (Col 11, lines 1-24; Col 13, line 66 - Col 16 line 26; FIG 8, 9: The partial orderer set locator is made of various components in the automatic web page adaption module. Those components are the prioritizer and the operator module) as explained above. Furthermore, Kanevsky discloses a semantic partial order locator set to detect a semantic relationship partial order set when there are specific combinations of said elements of said super-nodes of given types which are close together (Col 14 lines 58-67; Col 15 lines 59-61: Discloses a semantic partial order locator set(semantic interpreter) that detects semantic relationship sets where the elements(web objects) in super-nodes are closely related to each other. These web objects can be links and icons. Kanevsky mentions building out a graph of semantic relationships, when doing so some type of node structure aka super-node is needed to store the elements(web objects)
As per dependent claim 16, Kanevsky discloses wherein said component adjuster comprises a mapper to create font-size mapping between said source layout and said target layout (Fig. 9; Col. 15 lines 12-37: Discloses a mapper to map the font size appropriately between the source layout and the target layout(adapted web page). This is done by the textual transformation module which is located in semantic 
As per dependent claim 18, based on the rejection of Claim 1 and the rationale incorporated, Hashmi discloses a page deleter to delete a page from said target layout when said page is deleted from said source layout; a page adder to add a page to said target layout when said page is added to said source layout; a component deleter to delete a component from said target layout when said component is deleted from said source layout; a component adder to add a component to said target layout when said component is added to said source layout; a component modifier to modify a component from said target layout when said component is modified in said source layout; and a mobile handler to handle modifications to said target layout wherein said modifications are independent of modifications to said source layout. (FIG 1, 4A,B-6; 0039, 0059-0065:   Hashmi teaches when the external desktop website is updated those changes are reflected in the mobile website. This is called the Autosync feature. It will track what parts like pages and components got changed on the source layout(external desktop website) and apply those changes to the target layout(mobile website). The Content Marker is used to mark the contents of the external desktop website that are changed. The Marker Index Processor tracks these content changes. Depending on the implementation setup, either the Cron job module or the Live Mobile Site Generator will apply the content changes to the mobile website. Hashmi discloses these changes include: deleting a page from the target layout(MW – mobile website) when the page is deleted from the source layout(external desktop website), adding a page to the target layout(MW – mobile website) when the page is added to the source 
As per dependent claim 19, based on rejection of Claim 1 and the rationale incorporated, Hashmi discloses searcher to search for at least one of the nearest predecessor component and parent component which are the closest to an added component to said source layout (FIG 1, 4A-6; 0039, 0059-65: Hashmi figures out the nearest parent element (component) for the element that was added in the source layout(external desktop website). The Autosync feature is used to synchronize the mobile website with the external website. In there, there is a module called the Content Marker which will allow the user to mark the parts of the external desktop website that should be synced with the mobile website. The Marker Index Processor module will index and locate the marked parts by parsing the DOM(Document Object Module) tree, 
As per independent claim 20, Claim 20 recites similar limitations as in Claim 1 and is rejected under similar rationale. 
As per dependent claims 21-23, 25, 28, 34, and 36-37, Claims 21-23, 25, 28, 34, and 36-37 recite similar limitations as in Claims 2-3, 5, 7, 10, 16, 18-19 and are rejected under similar rationale. 

As per dependent claim 41, Claim 41 recites similar limitations as in Claim 40 and is rejected under similar rationale. 
As per dependent claim 43, Kanevsky discloses wherein said determining and creating employ hints provided by at least one of said components and a pre-defined template of said components (Fig. 8, 9; Col 11 lines 14- Col 12 line 19; Col 13 lines 66 -Col 14 line 14;  Col 14, line 58- Col 15 line 11: Discloses figuring out and creating hints(information about the web components for proper layout) by analyzing the components. This done by gathering information from the web page data and the URL/CGI instructions for that web page data. The prioritizer and semantic interpreter do the work of analyzing the components(web page objects) to figure out and create the hints(information about the web components for proper layout). By understanding what 
As per dependent claims 46 and 47, Kanevsky wherein a layout modification comprises at least one a component addition, a component deletion, a component move and a component resize. (Col 7, lines 31-34; Col 9, lines 35-41: Components are added or deleted.)

Claims 6, 17, 24, 35, 38-39 remain rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky, in further view of Hashmi et al in view of Chen (US 7203901, 4/10/2007). (Listed in the IDS filed 4/1/19)
As per dependent claim 6, Kanevsky fails to disclose at least one of: an overlap group locator to locate a group of said components wherein said components are highly overlapping and to replace said group with a virtual element according to the grouping criteria; a predefined group locator to locate a group of said components according to hints of at least one of template, application, page or component level and to replace said group with a virtual element according to the grouping criteria; a text over image group locator to locate components wherein said elements are text components that are overlaid over a specific background image to replace said group with a virtual element according to a grouping criteria; a scorer to determine a certainty score for the correctness of said overlap group locator, said predefined group locator and said text over image group locator; and a node creator to create said hierarchy of super-nodes according to said elements and said virtual elements.

It would have been obvious to one in ordinary skill in the art before the effective filing date of the claimed invention to modified the cited art with Chen since it would provided the benefit of an improved web page adaptation and re-authoring for small form factor devices. In addition, the adding of software code would create a hierarchy of elements and virtual elements so to group elements that should stay together visually in the new smaller display screen. Since all the web elements cannot all at once fit on the small screen size, it is required to break apart the web page and create smaller groups of displayed information, where these smaller groups would be the virtual elements(virtual nodes). This helps to preserve the flow of information as seen in the original source web page and the original visual design. Without these virtual nodes, web elements may be mixed up with unrelated web elements and there would be no proper flow of information. 
As per dependent claim 17, Kanevsky discloses an image stitcher to stitch said components when said components are image components into a single image (Col 15 lines 38-61; Fig. 14).  However, the cited art fails to disclose a decoration image handler to distinguish decoration images. However, based on the rejection of Claim 7 and the 
As per dependent claim 38, based on the rejection of Claim 6 and the rationale incorporated, Chen discloses said node creator performs at least one of removing and merging containers according to semantic analysis. (FIG 2, 7; Col 11, lines 10-52: Chen, discloses a node creator(clustering module and the visual boundary detection module) will remove containers as a result of doing semantic analysis or by understanding the relationships of the node hierarchy. See in Figure 7 how the container in the middle bottom half of the web page is being removed and spilt up. The container is removed and spilt into 4 sections 706a, 706b, 706c, 708. By splitting up the container into smaller sections, the content can better fit in the smaller screen)
As per dependent claims 24, 35, 39, Claims 24, 35, and 39, recite similar limitations as in Claims 6, 17, 38 and are rejected under similar rationale.

Claims 8-9, 12, 15, 26-27, 29, 30, 33, 44-45 remain rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky in further view of Hashmi in further view of Suehiro et al (US 20100299591, pub. 11/25/2010) (Listed in the IDS filed 4/1/19)
As per dependent claim 8, Claim 8 recites similar limitations as in Claim 1 and is rejected under similar rationale. However, the cited art fails to disclose an automatically added component inserter to insert at least one of automatically added components and 
It would have been obvious to one in ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with adding software code to gather all components in the source web page and figure out the sequence of the components based on the element’s relationships with other components and coordinate information. Knowing the sequence of the components help with placing the components in the correct place in the new display. Without knowing what sequence the components should be in, then the information on the web page will be displayed in the wrong order and difficult to read. The original visual design would also be lost.
As per dependent claim 9,  Kanevsky fails to disclose determining a basic orderer to sequence of said elements of said super-nodes according to a predefined order criteria and wherein said basic orderer comprises at least one of: a primary direction orderer to sequence said elements of said super-nodes according to at least one of rows and columns; a primary direction with split and merge orderer to sequence said elements of said super-nodes according to at least one of rows and columns and to track any row/column splitting and merging; and a horizontal/vertical slicer to alternate horizontal and vertical slicing of said elements of said super-nodes to create an internal 
Furthermore, Suehiro discloses a primary direction with split and merge orderer to sequence said elements of said super-nodes according to at least one of rows and  (conversion processor) that puts the elements(parts or elements) in either the proper row or column order. In order to make things fit on the new display screen the conversion processor will sequence the elements either in the proper row or column order and also track when rows and columns are split and merged. Look at the transformation of Fig. 7 to Fig. 9 and Fig. 10. The top row of elements 222 thru 237 are put into a column order and merged under element 211. See how element 241, elements(251 thru 256), elements(261-265) and elements(271-272) are spilt apart and put in a vertical column order. If two elements cannot fit in the same row on the small screen, then the element on the right could be shown by shifting it down below in the vertical direction)
As per dependent claim 12, based on the rejection of Claim 8 and the rationale incorporated, Suehiro discloses wherein said at least one of automatically added components and mobile-related components include at least one of target device specific widgets, navigation menus, advertisements and promotional material (FIG 9-11; 0064, 0113: teaches that automatically added components are advertisements and promotional material and mobile-related added components are a menu widget. See Figures 9 and 10 for menu widget)
As per dependent claim 15, Kanevsky discloses a component adapter (Col 7, line 57-Col 9, line 43; Col 15, lines 12-61; Fig. 3(204, 205), Fig. 9(905, 902, 903):shows a component adapter. The component adapter is made of the search module and the semantic interpreter module. These modules will modify the web objects in some form 
However, Kanevsky fails to disclose a uniter to unite menu components ,a content updater to update content related adaptations; a creator to create composite menus. However, based on the rejection of Claim 8 and the rationale incorporated, Suehiro discloses a uniter to unite menu components (0089, 102-104: shows a uniter to unite menu components. The conversion processor will unite menu components and 
As per dependent claim 44, Claim 44 recites similar limitations as in Claim 18 and is rejected under similar rationale. Furthermore, Kanevsky fails to disclose performs at least one of closing gaps in a given component line and deleting an entire component line when said component deleter deletes a component from said target layout. Based on the rejection of Claim 8 and the rationale incorporated, Suehiro discloses closing gaps in a given component(block elements) line. When converting the desktop website to a mobile website, components are rearranged to fit vertically in the mobile’s display screen. Since screen width is limited, components are regrouped and laid out so there is one set of components on top of another set of components. There are no gaps or spaces in the output display of the mobile website. See the transformation of Fig 7 to Fig 9 and 10. The 250 elements are stacked on top of the 260 elements. The 260 
As per dependent claims 26, 27, 30, 33, and 45, Claims  26, 27, 30, 33, and 45 recite similar limitations as in Claims 8, 9, 12, 15, 44 and are rejected under similar rationale. 
As per dependent claim 29, Claim 29 recites similar limitations as in Claim 1, 8, 11 and are rejected under similar rationale.

Claims 13 and 31 remain rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky in further view of Hashmi et al in further view of Suehiro et al in view of Chen 
As per dependent claim 13, the cited art fails to disclose a horizontal/vertical slicer and said converter having a pattern partial order set locator and wherein said horizontal/vertical slicer comprises an element divider to determine the slicing direction of said elements of said super-nodes according to at least one of number of dividers, size of gaps found in the given projection direction, said located pattern partial order set and quality of alignment to axis projections in both directions.
However, Chen discloses a horizontal/vertical slicer (Fig. 2(214,216,218); Fig. 5, 6, 7, 8a, 8b; Col 11 lines 10-67; Col 12 lines 1-27:  Chen discloses a horizontal/vertical slicer to alternate horizontal and vertical slicing of said elements of said super-nodes(nodes) to create an internal tree of divisions and define a sequence of display for said elements. In Fig. 2 and 6, shows how the elements are parsed put into nodes. These elements or groups of elements are sliced in both a horizontal and vertical 
As per dependent claim 31, Claim 31 recites similar limitations as in Claim 1 and 13, and is rejected under similar rationale. Furthermore, based on the rejection of Claim 13 and the rationale incorporated, Chen discloses detecting a partial order set when there are set patterns between said elements of said super-nodes (Fig. 2(216); Fig. 5,6; Col 9 lines 21-41 and lines 62-67; Col 10 lines 13-31: discloses where it detects a partial order set where there are set patterns between the elements in the super-nodes(nodes). In Fig. 6, see that pattern detection is used to determine which elements should be grouped together and keep them in order); Chen discloses a 

Claims 14 and 32 remain rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky in further view of Hashmi et al in further view of Grieve  (US 8453049, pat. 5/28/2013).
As per dependent claim 14, Claim 14 recites similar limitations as in Claim 5 and is rejected under similar rationale. Furthermore, Kanevsky discloses a remover to remove components not suitable for said target layout display (Col 15 lines 62-67; Col 16 lines 1-10; Fig 9(904), (905), (802):  discloses a remover which removes components(web objects) not suitable for the target layout(adapted web page). The removal of components is done within the stripping/adding module located within the operator module. It uses information from the prioritizer and the semantic interpreter to decide what web objects should be removed. If a web object has a low priority, it may be removed) 
However, the cited art fails to specifically disclose a hider to hide components not suitable for said target layout display. However, Grieve discloses a hider which hides or comments out components (code Ex.Javascript code which calls upon web 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Grieve’s disclosure of commenting out components since to comment out code or web components that are not needed or not suited based on the given situation when converting a website document. Using the idea of commenting out code or web components would have created a better performance and user experience by having a better and proper converted layout. It also allows the website designer to have the flexibility to look at the converted website document and determine what to do with the commented code or web components.  
As per dependent claim 32, Claim 32 recites similar limitations as in Claim 14 and is rejected under similar rationale. 

Claim 42 remain rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky, in further view of Hashmi et al in further view of Schwarzbauer (PGPub 20040111727).
As per dependent claim 42, the cited art fails to specifically disclose said method is performed recursively according to said source layout. However, Schwarzbauer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the procedure of converting a desktop website to a mobile website using recursion. Recursion is commonly used to parse out a markup language document. This technique is also used by compilers to break down the source code for syntax errors. Recursion is a common programming tactic that used to divide a problem into sub-problems that are solved and then combining the results. Using recursion to break down the desktop website into simpler smaller components makes it easier to figure out how to get all the web components to fit properly on a smaller display. 

Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive.
On pages 19-21, in regards to the independent claims rejected under 103 under Kanevsky and Hashmi, Applicant argues that neither reference teaches the limitation “a reconverter to receive layout modifications to said source layout and said target layouts wherein a layout modification comprises a change to said arrangement of components or at least a change to a property of a component in at least one of: said source layout and said target layout and to create updated target layout while maintaining at least one of: said order and said set of semantic and geometrical relationships”. Applicant argues that Hashmi does not teach the limitation based on Paragraph 0041 alone because a template contains placeholders. Also, Applicant argues Hashmi does teach "a reconverter to receive layout modifications" where a layout modification "comprises a change to said arrangement of components" because Applicant argues that Hashmi only receives content change. Furthermore, Hashmi discloses cannot create an updated target layout "while maintaining at least one of: said order and said set of semantic and geometrical relationships" of his source layout since he has not determined these relationships. Furthermore, Applicant argues that there is no suggestion for combining Kanevsky and Hashmi except for hindsight from these claims. The combination does not provide a system that accommodates user modifications to both a source and target layout where the modifications can affect the physical arrangement as well as affect a property of a component. Applicant argues that Hashmi does not affect the positioning of the elements of the actual layout itself. Therefore, the cited art does not teach the claims. However, the Examiner disagrees.
The Examiner respectfully states that Hashmi alone was not used to teach the limitation “a reconverter to receive layout modifications to said source layout and said target layouts wherein a layout modification comprises a change to said arrangement of components or at least a change to a property of a component in at least one of: said source layout and said target layout and to create updated target layout while maintaining at least one of: said order and said set of semantic and geometrical relationships”. However, the Examiner respectfully states that the combination of Kanevsky and Hashmi teaches the limitation, not Hashmi alone. The Examiner 
Based on the arguments provided by the Applicant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Applicant states that Hashmi did not teach the limitations by merely allegedly concluding on one paragraph that Hashmi did not teach the limitations and did not disclose how the claim language of the claim limitations is different from the teachings of each reference by describing the differences that involve any supporting evidence from the specification stating or describing the limitation, or how the cited art is specifically different from Applicant's invention. Thus, Applicant's arguments fail to disclose how the cited art is silent or doesn't teach on the limitation since the Applicant does not fully describe the differences that involve any supporting evidence from Applicant's specification stating or describing 
Furthermore, the Examiner respectfully states based on the language used, the language only broadly states how a source and target layout is modified when a layout modification is received. The language states the modification is a change to an arrangement of components or a change in a property of a component to the source or target layout. In other words, the language stats the modification can be a change in arrangement OR a change in a property of a component. Furthermore, the language does not state that the change of arrangement is an addition, deletion, resizing or moving of a component; just a change to the arrangement in some way. In addition, the language does not explicitly state that the layout modification comprises a change to the arrangement of components; the language said it could be OR a change to a property of a component in the source or target layout. The language is completely silent on what is considered a change to the property in either layout. The language does not define what properties of a property can or cannot be changed either. Therefore, the broadest reasonable interpretation is applied. Thus, the language only states that layout modifications received just have to be a simple change to any property of the component. Furthermore, the language states that the updated target layout created from the modification maintains either the order or set of relationships. Thus, the language clearly indicates only one of these has to be fulfilled.

Furthermore, the Examiner refers the Appellant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Appellant's claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below.

 	However, the cited art fails to specifically disclose handle layout modifications to both said source layout and to said target layout to create an updated target layout for said target display area; a reconverter to receive layout modifications to said source layout and said target layouts wherein a layout modification comprises a change to said arrangement of components or at least a change to a property of a component in at least one of: said source layout and said target layout and to create updated target layout while maintaining at least one of: said order and said set of semantic and 
It would have been obvious to one in ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Hashmi since Hashmi would have provided the benefit of creating and maintaining optimized and stylized regular desktop websites into mobile compatible versions for mobile devices for easy interaction and efficiency as well new features now possible with various hardware capabilities of these phones.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177